NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


GREEN EMERALD HOMES, LLC,                     )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-3114
                                              )
JP MORGAN CHASE BANK NATIONAL                 )
ASSOCIATION,                                  )
                                              )
             Appellee.                        )
                                              )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Pasco
County; Kimberly Sharpe Byrd, Judge.

Mark P. Stopa of Stopa Law Firm, Tampa,
(withdrew after briefing), for Appellant.

W. Aaron Daniel, Elliot B. Kula and William
D. Mueller of Kula & Associates, Miami,
for Appellee.




PER CURIAM.


             Affirmed.



KHOUZAM, SLEET, and LUCAS, JJ., Concur.